Without further investigation, the State filed an information alleging that
                    Volosin had committed ten counts of sexual assault with a child under age
                    fourteen and two counts of lewdness with a child under age fourteen.
                                 The district court dismissed the information on the grounds
                    that the charges did not allege the dates with enough specificity to give
                    Volosin adequate notice and that a number of the counts alleged multiple
                    offenses within a single count. The district court allowed the State to
                    amend the information to cure the defects. After the State failed to file an
                    amended information, the district court dismissed the information with
                    prejudice.
                                                   DISCUSSION
                                 On appeal, the State argues that the district court abused its
                    discretion by (1) dismissing the information for failing to allege
                    timeframes as close to the exact dates as possible, (2) dismissing counts
                    six through twelve for alleging multiple offenses in each count, and (3)
                    dismissing the State's case with prejudice after the State failed to timely
                    file an amended information.
                                 This Court reviews a district court's dismissal of a charging
                    document for abuse of discretion.    Hill v. State, 124 Nev. 546, 550, 188
P.3d 51, 54 (2008). However, "we review de novo whether the charging
                    document complied with constitutional requirements."      West v. State, 119
Nev. 410, 419, 75 P.3d 808, 814 (2003).
                    The district court did not abuse its discretion by dismissing the
                    information for failing to allege timeframes as close to the exact dates as
                    possible
                                 The State argues that the district court abused its discretion
                    by dismissing the information on the basis that it violated Volosin's due
                    process rights because the State could have alleged narrower timeframes

SUPREME COURT
       OF
    NEVADA
                                                         2
               ).
(0) 1947A •91S91
                  in Counts I to V and IX and failed to demonstrate that the timeframes in
                  the remaining counts were as close to an exact date as possible.
                              The Sixth Amendment of the United States Constitution
                  provides that "[in all criminal prosecutions, the accused shall enjoy the
                  right . . . to be informed of the nature and cause of the accusation." The
                  Fourteenth Amendment prohibits the State from depriving a person of
                  "life, liberty, or property, without due process of law." Accordingly, the
                  United States Supreme Court has held:
                              The object of the indictment is, first, to furnish the
                              accused with such a description of the charge
                              against him as will enable him to make his
                              defen[s]e, and avail himself of his conviction or
                              acquittal for protection against a further
                              prosecution for the same cause; and, second, to
                              inform the court of the facts alleged, so that it may
                              decide whether they are sufficient in law to
                              support a conviction, if one should be had . . . . A
                              crime is made up of acts and intent; and these
                              must be set forth in the indictment, with
                              reasonable particularity of time, place, and
                              circumstances.
                  United States v. Cruikshank, 92 U.S. 542, 558 (1875) (emphasis added).
                  Additionally, NRS 173.075 requires that an indictment or information
                  contain "a plain, concise and definite written statement of the essential
                  facts" of the charged offense.
                              In Cunningham v. State, this court addressed a similar issue
                  to the one in the present case. 100 Nev. 396, 683 P.2d 500 (1984). In
                  Cunningham, the State filed a criminal information that alleged that the
                  defendant sexually assaulted a fourteen-year-old girl "on or about the
                  calendar year of 1981," and on two other occasions "on or about the
                  calendar years of 1981 and 1982, but prior to November 15, 1982." 100
Nev. at 400, 683 P.2d at 502 (internal quotation marks omitted). This
SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    ce
                 court rejected the defendant's argument that the information was deficient
                 because it did not allege the exact date of the offense. Id. This court noted
                 that the State may give an approximate date on which it believes a crime
                 occurred when, as here, time is not an essential element of the offense.    Id.
                              This court noted that cases involving child victims "pose
                 special problems for the state in attempting to allege the exact date of the
                 commission of the crime," because the child victim often lacks the ability
                 to recall with any precision exact dates of offenses.   Id. This is especially
                 problematic in sexual abuse cases because there are usually no witnesses
                 other than the victim and the assailant. Id. In the case of sexual abuse by
                 family members, such problems are compounded by the child victim's
                 reluctance to tell anyone until long after the abuse occurred.      Id.    This
                 court cited the Idaho Supreme Court in concluding that the State did not
                 have an absolute obligation to allege the dates with any greater
                 particularity:
                              It would be a very weak rule of law that would
                              permit a man to ravish a fifteen year old girl . . .
                              and then say in effect: "You cannot convict me of
                              this crime, as you did not guess the right date."
                 Id. at 400-01, 683 P.2d at 502 (quoting State v. Rogers, 283 P. 44, 45
                 (Idaho 1929)).
                              Still, failure to allege any date whatsoever "would clearly
                 deprive the defendant of adequate notice of the charge against him," thus
                 "the state should, whenever possible, allege the exact date on which it
                 believes a crime was committed, or as closely thereto as possible."         Id.
                 Therefore, Cunningham explores how the State's obligation to provide
                 defendants with a sufficiently detailed charging document may come into



SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A    e
                   tension with pursuing sex abuse cases where certain important details
                   simply are not available.'
                               A number of jurisdictions have approached this tension in
                   different ways.   See State v. Baldonado, 955 P.2d 214, 219-20 (N.M. Ct.
                   App. 1998) (surveying the approaches taken by various jurisdictions).
                   Some have simply concluded that because time is not an element of the
                   offense, the state is not required to address the timeframe in the
                   indictment. See, e.g., Dilbeck v. State, 594 So. 2d 168, 174 (Ala. Crim. App.
                   1991). This approach ignores the constitutional notice dimension outlined
                   in Cunningham, and thus such cases are inconsistent with this Court's
                   jurisprudence. See Cunningham, 100 Nev. at 400, 683 P.3d at 502 (noting


                         'The State relies on two other cases where this court has addressed
                   the sufficiency of evidence supporting a conviction in light of a child
                   victim's inability to recall the exact instances of abuse. Rose v. State, 123
Nev. 194, 163 P.3d 408 (2007); LaPierre v. State, 108 Nev. 528, 836 P.2d
56 (1992). These cases are inapposite, however, because they each involve
                   the question of sufficiency of the evidence to support a conviction, which
                   does not involve the constitutional issue of notice to the defendant.

                                 The State also cites an unpublished disposition in a case
                   where this court upheld a jury conviction with a criminal information very
                   similar to the one in this case. Caron v. State, No. 58792, 2012 WL
5992095 (Order of Affirmance, Nov. 29, 2012). This is problematic for two
                   reasons: First, SCR 123(1) provides that an unpublished order shall not
                   be cited as legal authority except when the order is relevant under the
                   doctrines of law of the case, res judicata, or collateral estoppel. The State
                   recites this rule before proceeding to discuss Caron, but fails to explain
                   how any of those exceptions apply. Second, even as persuasive authority,
                   the case is inapposite, as the sufficiency of the criminal information was
                   not addressed in the unpublished order. Accordingly, we disregard the
                   State's citations to Caron.




SUPREME COURT
         OF
      NEVADA
                                                         5
10) I 147A    em
                  that the State should allege the timeframe with specificity to the extent
                  possible).
                               Other jurisdictions note that time is not an element of the
                  offense and allow the State to avoid any notice-related issues through full
                  discovery. See, e.g., State v. Wilcox, 808 P.2d 1028, 1033 (Utah 1991). In
                  Wilcox, the Utah Supreme Court held that the lack of a specific timeframe
                  "goes not to the constitutional adequacy of the notice, but to the credibility
                  of the State's case."     Id.   Again, this approach does not appear to
                  sufficiently address the problem of adequate notice. Additionally, such an
                  approach may discourage effective investigation. The present case serves
                  as such an example. The entire investigation was performed by a
                  California detective investigating crimes that occurred in his jurisdiction.
                  Any crimes that occurred in Carson City were not the focus of the
                  California investigation. The report arising from the California
                  investigation was forwarded to the Carson City Sheriffs Department, but
                  the Carson City District Attorney appears to have filed the information
                  without performing any independent investigation.
                               The most persuasive approach is to review whether an
                  indictment is reasonably particular with respect to the time of the offense
                  on a case-by-case basis. See, e.g., Baldonado, 955 P.2d at 220; Erickson v.
                  People, 951 P.2d 919, 925 (Colo. 1998); State v. Mulkey, 560 A.2d 24, 30
                  (Md. 1989); State v. Martinez, 541 N.W.2d 406, 414 (Neb. Ct. App. 1995),
                  aff'd, 550 N.W.2d 655, 658-59 (Neb. 1996); In re K.A.W., 515 A.2d 1217,
                  1222-23 (N.J. 1986); People v. Morris, 461 N.E.2d 1256, 1260-61 (N.Y.




SUPREME COURT
        OF
     NEVADA
                                                         6
(0) 1947A    0e
                 1984); State v. Fawcett, 426 N.W.2d 91, 94-95 (Wis. Ct. App. 1988). 2 Such
                 an approach is consistent with our decision in Cunningham, where we
                 held that although sex abuse cases present special challenges, "the state
                 should, whenever possible, allege the exact date on which it believes a
                 crime was committed, or as closely thereto as possible." Cunningham, 100
                 Nev. at 400, 683 P.2d at 502. Based on an individualized inquiry as to the
                 reasonableness of the timeframes alleged in the State's information, we
                 conclude that the State failed to allege the dates of abuse with sufficient
                 specificity.
                                Of particular note in this case is the glaring absence of an
                 investigation into the abuse allegations by the State. In Fawcett, the
                 Wisconsin Court of Appeals noted that when considering the
                 reasonableness of timeframes alleged, it is useful to ask whether "the


                 2In particular, Fawcett lays out seven nonexhaustive factors to determine
                 on a case-by-case basis whether the information or indictment is too vague
                 to satisfy the Sixth Amendment's notice requirement:

                                (1) the age and intelligence of the victim• and other
                                witnesses; (2) the surrounding circumstances; (3)
                                the nature of the offense, including whether it is
                                likely to occur at a specific time or is likely to have
                                been discovered immediately; (4) the length of the
                                alleged period of time in relation to the number of
                                individual criminal acts alleged; (5) the passage of
                                time between the alleged period for the crime and
                                the defendant's arrest; (6) the duration between
                                the date of the indictment and the alleged offense;
                                and (7) the ability of the victim or complaining
                                witness to particularize the date and time of the
                                alleged transaction or offense.
426 N.W.2d at 95.


SUPREME COURT
        OF
     NEVADA
                                                           7
(0) 1947A    e
                prosecutor is able but has failed to obtain more specific information due to
                a lack of diligent investigatory efforts." 426 N.W.2d at 94-95 n.2 (citing
                Morris, 461 N.E.2d at 1260). 3 In the present case, the district court held a
                hearing to determine whether the State could have indicated the
                timeframe with more particularity. In that hearing, the State argued that
                it was not required to do so, and brought no evidence of any investigation
                beyond the report it received from the California investigation. The
                hearing demonstrated that the State made no additional effort to
                investigate the crimes. Indeed the State appears to have failed to even
                interview the victims who were, at that point, eighteen and fifteen years
                old, and presumably more capable of conveying useful information than
                younger victims would be. 4



                      3 Inrejecting the Fawcett defendant's writ of habeas corpus, the
                Seventh Circuit adopted a more objective approach, instead asking
                whether the charge "contains the elements of the crime, permits the
                accused to plead and prepare a defense, and allows the disposition to be
                used as a bar in a subsequent prosecution." Fawcett v. Babl itch, 962 F.2d
617, 618 (7th Cir. 1992) (citing Hamling v. U.S., 418 U.S. 87, 117 (1974)).
                Because this case was a post-conviction habeas review, it appears to set a
                lower bar than most state courts that have addressed this issue. See id. at
                619 ("Federal courts engaged in collateral review of state judgments do not
                superintend the 'reasonableness' of prosecutors" conduct or state judges'
                decisions.").

                      4 The State argues that further interviews of the child victims would
                have compromised the victims' competency to testify, citing Felix v. State,
                109 Nev. 151, 173, 849 P.2d 220, 235 (1993), superseded on other grounds
                by statute as stated in Evans v. State, 117 Nev. 609, 625, 28 P.3d 498, 509-
                10 (2001)). Felix involved the testimony of two children testifying about
                allegations of abuse that occurred a number of years earlier. Felix, 109
Nev. at 156-57, 849 P.2d at 224-25. We held that district courts must
                evaluate a child's competency to testify on a case-by-case basis, and listed
                a number of factors to consider. Id. at 173, 849 P.2d at 235. According to
                                                                    continued on next page...
SUPREME COURT
        OF
     NEVADA
                                                      8
(0) (947A
                             We conclude that the district court correctly held that the
                 State's charging document must allege sufficiently precise timeframes to
                 provide adequate notice to defendants. Further, giving deference to the
                 district court's factual findings, we conclude that the district court did not
                 abuse its discretion by dismissing the present information for failing to
                 allege the timeframes as specifically as possible.    Cunningham, 100 Nev.
                 at 400, 683 P.2d at 502; Fawcett, 426 N.W.2d at 94-95 n.2.
                 The district court did not abuse its discretion by dismissing the remaining
                 counts
                             The State argues that the district court abused its discretion
                 by dismissing Counts VI to XII, which according to the district court
                 violate the requirement that different offenses be charged in different
                 counts."
                             Although there is a great deal of case law from other
                 jurisdictions dealing with the issue of duplicity in the context of long-term
                 sexual abuse, the only authorities mentioned in the briefs are NRS
                 173.115, which allows the State to charge multiple counts in the same
                 indictment or information, and the State's unhelpful reliance on a single,




                 ...continued
                 the State, it did not conduct further interviews of T.C. and S.C. in order to
                 avoid tainting their testimony through apparent coaching. T.C. reported
                 abuseS that had been ongoing from age six until just eight days prior to
                 contacting South Lake Tahoe Police Department when she was fifteen
                 years old. S.C. made her statement to the California authorities when she
                 was eighteen years old. Accordingly, the issues of child testimony raised
                 by Felix are inapplicable here. Furthermore, reliance on Felix does not
                 explain why the State was unable to make other efforts to narrow the date
                 range besides further interviews of the victims.


SUPREME COURT
        OF
     NEVADA
                                                       9
(0) 1947A    e
                inapposite case. 5 Accordingly, we affirm the district court's decision on the
                sole basis that the State's argument is not adequately argued or
                supported. See Maresca v. State, 103 Nev. 669, 673, 748 P.2d 3, 6 (1987)
                (noting that this court need not consider allegations of error not cogently
                argued or supported by any pertinent legal authority).
                The district court did not abuse its discretion by dismissing the State's case
                with prejudice after the State failed to timely file an amended information
                              The State argues that the district court improperly restricted
                the State's prosecutorial discretion by giving the State the opportunity to
                amend the information. The State mischaracterizes the district court as
                having ordered it to file a proposed amended information for the court's
                approval. The district court clearly stated that if the State wanted to
                avoid dismissal with prejudice, the State had the option to file an amended
                information. The district court's order did not mention anything about
                submitting a proposed amended information. Rather, the district court
                dismissed the original information and stated that justice required that
                the State be allowed to amend the defective information or face dismissal
                with prejudice. We conclude, therefore, that this argument lacks merit.
                              Accordingly, we




                      5 The State cites Wilson v. State, 121 Nev. 345, 114 P.3d 285 (2005),
                to support its argument that each and every act does not necessarily need
                to be charged as a separate count. The State's reliance on Wilson is
                unhelpful, however, as Wilson found that a single act of using a minor in
                the production of pornography could only be charged once when four
                photographs were taken in the course of that single act. Id. at 358, 114
                P.3d at 294. Conversely, this case involves repeated sexual assaults, each
                of which does form a separate offense.


SUPREME COURT
        OF
     NEVADA
                                                      10
(th 1947A
                              ORDER the judgment of the district court AFFIRMED.




                                                   Pickering




                   cc: Hon. James E. Wilson, District Judge
                        Attorney General/Carson City
                        Carson City District Attorney
                        State Public Defender/Carson City
                        Carson City Clerk




SUPREME COURT
      OF
    NEVADA
                                                    11
(0) 1947A oca54D